Case 0:19-cv-61824-RKA Document 18 Entered on FLSD Docket 10/21/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-61824-CIV-ALTMAN

  AREEB MALIK,
  individually and on behalf of all those similarly situated, and
  HANH DANH

          Plaintiffs,
  v.

  POLLACK & ROSEN, P.A.,

        Defendant.
  _________________________________________/

                                                 ORDER

          THIS MATTER comes before the Court upon a sua sponte examination of the record.

  Federal Rule of Civil Procedure 4(m) requires the court to dismiss an action without prejudice if

  the plaintiff has not served the complaint and summons on each defendant within 90 days after the

  filing of a complaint. See Fed. R. Civ. P. 4(m). The Plaintiffs originally filed their Complaint on

  July 21, 2019 [ECF No. 1]. But, to date, they have failed to provide the Court with an executed

  summons for the Defendant.

          Accordingly, on September 26, 2019, the Court ordered [ECF No. 14] the Plaintiffs to file

  a copy of the executed summons by October 19, 2019. In response, the Plaintiffs, on October 1,

  2019, filed a Notice [ECF No. 17] that is plainly insufficient to establish that service was

  effectuated. Accordingly, the Court hereby

          ORDERS the Plaintiffs to file proof of service by October 24, 2019. The Plaintiffs’ failure

  to effectuate service on the Defendant, or to file proof of service, within the allotted time will result

  in dismissal of the Complaint without further notice.
Case 0:19-cv-61824-RKA Document 18 Entered on FLSD Docket 10/21/2019 Page 2 of 2



        DONE AND ORDERED in Fort Lauderdale, Florida, this 21st day of October 2019.




                                                _________________________________
                                                ROY K. ALTMAN
                                                UNITED STATES DISTRICT JUDGE
  cc:   counsel of record




                                            2
